Citation Nr: 0429213
Decision Date: 10/25/04	Archive Date: 01/04/05

DOCKET NO. 03-05 554                        DATE OCT 25 2004

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1970 to June 1973. This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions prepared and issued to the veteran by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. By a decision issued in September 2003, the Board Remanded the claims.

Needs AOD paragraph
The reopened claim of entitlement to service connection for a back disorder, and the
claim for benefits under 38 U.S.C.A. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

FINDINGS OF FACT

1. A claim of entitlement to service connection for a back disorder was denied by a rating decision prepared in August 1974, and that decision became final one year after issuance because the veteran did not disagree with or appeal that decision.

2. Medical evidence associated with the record since the August 1974 rating decision was not previously submitted and bears directly and substantially upon an unestablished fact which is necessary to substantiate the claim of service connection for a back disorder; this evidence raises a reasonable possibility of substantiating the claim.

- 2



CONCLUSION OF LAW

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened. 38 U.S.C.A. §§ 7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has submitted new and material evidence to reopen his claim for service connection for a back disorder.

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.1 06475, 114 Stat. 2096 (2000). This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (CA VC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the VCAA were published in the Federal Register. The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

- 3 



Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date. The decision below grants the veteran's request to reopen the claim for service connection for a back disorder. Because this Board decision is, at least to that extent, favorable to the veteran, further discussion of the application of the VCAA to that claim is not required.

Request to reopen claim for service connection for a back disorder

Initially, the Board notes, as set forth in its September 2003 Remand, the February 2003 claim underlying this appeal is a request to reopen a claim of entitlement to service connection, as service connection for a back disorder was previously denied by a rating decision issued to the veteran in August 1974. The veteran did not appeal that determination, and the denial of service connection for a back disorder became final one year later, in August 1975. In the February 2003 rating decision which is on appeal, as noted, the RO did not discuss or determine whether the veteran had submitted new and material evidence to reopen his claim of entitlement to service connection for a back disorder.

38 U.S.C.A. § 5108 provides that, to reopen a claim which has been denied, new and material evidence must be presented or secured. Butler v. Brown, 9 Vet. App. 167, 171 (1996). Although the RO did not address this issue, this threshold determination is jurisdictional in nature. The Board, as a preliminary matter, must first determine whether new and material evidence has been submitted before proceeding to decide a claim on the merits. Barnett v. Brown, 8 Vet. App. 1 (1995).

No other standard than that articulated in the regulation applies to the determination in this case. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156, as in effect in February 2003, when the veteran submitted the request to reopen which is on appeal, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered 'new and material,' and defines material evidence as evidence, which, by itself or when considered with

- 4



previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. That is the standard which the Board has supplied in making the determination below.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The Board also notes that Hodge and later cases regarding requests to reopen claims set forth a three-step analysis to be applied in determining whether evidence was new and material. The second step of that analysis required VA to determine whether the claim is well-grounded under 38 U.S.C.A. § 51 07(a). However, as noted above, the VCAA amended certain provisions of the laws governing veterans' benefits in November 2000, so that a veteran is no longer required to submit a well-grounded claim. Therefore, the portion of the analysis in Hodge regarding determination of whether the new and material evidence establishes a well-grounded claim has not been applied by the Board.

The evidence associated with the claims file in August 1974 consisted of the veteran's service clinical records and a post-service VA examination conducted in June 1974. No back disorder of any type was found at the time of that examination.

Since the prior denial of entitlement to service connection for a back disorder, considerable additional medical evidence has been associated with the veteran's claims files. In particular, the additional clinical evidence reflects that the veteran has current back disorders, including degenerative joint disease of the lumbosacral spine, functional limitation of spinal range of motion, and nerve damage in the area of the lumbar spine status post spinal tap performed in September 2000.

As this evidence clearly reflects that the veteran has a medically-diagnosed low back disorder, which was not diagnosed at the time of the examination of record when the August 1974 rating decision was issued, the additional evidence bears directly and substantially on an unestablished fact necessary to substantiate a claim of service connection for a back disorder. This evidence meets the applicable standard for new and material evidence, and the claim must be reopened.

- 5 



Having determined that there is new and material evidence to reopen the claim, the Board must next determine whether all duties to the veteran have been met, whether further development is necessary, and whether the evidence has been developed for an adjudication on the merits. The Board notes that there is no clinical opinion as to whether any of the back disorders currently diagnosed are ideologically related to the veteran's service. It is the Board's opinion that the duty to assist the veteran as now set forth in the VCAA requires that a contemporaneous examination be conducted. Accordingly, the veteran's reopened claim for service connection for a back disorder is addressed in the REMAND, below.

ORDER

A request to reopen a claim of entitlement to service connection for a back disorder is granted; the appeal is granted to this extent only.

REMAND

As the Board noted in its September 2003 remand, the veteran has not been clearly notified of the statutory provisions of38 U.S.C.A. § 1151 as in effect when the veteran submitted his claim in June 2002. Although the Board's September 2003 remand discussed those statutory provisions, the Board's remand alone is not adequate, under the current interpretation of the VCAA, to notify the veteran of the statutory provisions of38 U.S.C.A. § 1151. See Disabled American Veterans, et. a!. v. Secretary o/Department o/Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003). The Board properly directed the RO to advise the veteran of the applicable statutory provisions, in conformance with the current interpretations of the VCAA. In March 2004, the RO issued a SSOC addressing the veteran's claim under 38 U.S.C.A. § 1151, and that SSOC referenced a portion of the provisions of §1151. However, the RO did not include the text of §1151 in that SSOC. Although the veteran is represented; nevertheless, the veteran must receive complete and full notification of the provisions of38 U.S.C.A. § 1151 which are applicable to the

- 6



veteran's claim before the Board may complete appellate review. This claim must again be remanded so that notification to the veteran in conformance with the VCAA may be provided.

The VCAA requires that the veteran be afforded VA medical opinion as to the etiology of a back disorder which the veteran contends was incurred in service. Further factual development is required.

While this case is in remand status, updated VA and/or private clinical records should be obtained, and the record should be reviewed to determine whether any additional actions are required as a result of changes in interpretation of the VCAA or in case law which may be issued after the date of this Board decision. See Disabled American Veterans, et. at. v. Secretary of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1. Notify the veteran again of the laws and regulations governing his claims. In particular, the veteran should be provided with the complete text of 38 U.S.C.A.
§ 1151, as applicable when the veteran submitted his claim in June 2002.

The veteran should be advised as to what information and evidence is required to substantiate his claims, including an explanation of the requirements of medical opinion as to etiology of a back disorder, and which portion of the information and evidence he is responsible for and what information and evidence VA will assist him to obtain or develop. Advise the veteran again that it is his responsibility to identify any evidence he wants VA to attempt to obtain. 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002). In particular, the

- 7 



veteran should be advised to identify any records of any sort that might substantiate his claim that he has had a back disorder chronically and continuously since his service separation in June 1973.

The veteran should be clearly advised of the time frame within which he may submit evidence to substantiate his claims, and of the provisions of the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).

In any event, the veteran should be specifically asked to provide any evidence in his possession or to identify any evidence that might be obtained that might substantiate his claims.

Any notice given, or action taken thereafter, must also comply with controlling guidance provided after the issuance of this Board decision.

2. The RO should afford the veteran an opportunity to submit alternative evidence regarding the date of onset of a chronic back disorder, especially any evidence
proximal to his service discharge in June 1973, including, but not limited to, statements from coworkers, friends, or others who may have observed relevant symptoms, or any other evidence which might substantiate the veteran's contentions.

3. The veteran should be afforded the opportunity to identify any VA facility other than the VA Medical Centers in Grand Island or Lincoln, Nebraska, at which he was treated for a low back disorder prior to

- 8 



September 2000, and VA clinical records from each facility identified should be obtained.

The veteran should also be afforded the opportunity to identify all private (non- VA) providers or facilities, including employment clinical records, which might reflect complaints of or treatment of a back disorder following the veteran's service discharge in June 1973 but prior to September 2000. Clinical records from each employer, facility, or provider identified should be sought.

4. The veteran should be afforded VA examination as necessary to determine the etiology of each currently diagnosed spinal disorder, other than a disorder resulting from a spinal procedure performed in September 2000. The claims folder should be sent to the examiner for review of pertinent documents therein. Any necessary diagnostic examinations or studies should be conducted. The examiner should assign a medical diagnosis for each spinal disorder present. The examiner should be asked to provide an opinion as to whether it is at least as likely as not (Is there a 50 percent or greater probability?) that any current spinal disorder was incurred in service or has been chronic and continuous since service. The examiner should state the basis (rationale) for the conclusions reached.

5. If, after review of additional evidence submitted or identified following the notice described above, additional development is required, such development should be conducted.

- 9




6. After all necessary development described above has been conducted, the veteran's claims on appeal should be readjudicated.

7. If any decision remains adverse to the veteran, he and his representative should be furnished a SSOC, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue c_rrent1y on appeal. The veteran and his representative should be afforded an appropriate period of time for response. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 51O9B, 7112).

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

- 10 





